DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US20150338334A1), herein referred to as Lewis.
Regarding Claim 13, Lewis teaches: A method of evaluating fluid flow characteristics [0004] of a lens-free complementary metal-oxide semiconductor (CMOS) optical sensor package module with a flow channel ([0003-0004], (0067-0068)), the method comprising: acquiring output values of respective pixels in a valid area of the optical sensor in a normal state flow of a fluid((0082), (0094), Step 1); calculating a second statistical parameter from the output values ((0094), Step 2); and performing a correction for planarization based on the output values or the second statistical parameter ((0094), Step 3 &4; (0114); Claim 1, fig. 1 & 7).


Allowable Subject Matter
Claims 1 through 12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Lewis discloses a method of evaluating fluid flow characteristics of a lens-free complementary metal-oxide semiconductor (CMOS) optical sensor package module with a flow channel ([0003-0004], [0067-0068]). 
Lewis and the disclosed prior art neither disclosed nor rendered obvious the following limitations: measuring a propagation profile and a flow velocity in an initial state flow of a fluid in the flow channel; calculating a first statistical parameter relating to flow characteristics of the fluid from the measured propagation profile and flow velocity; and comparing the calculated first statistical parameter with a preset reference value and evaluating quality of the flow channel according to a comparison result. Therefore, Claim 1 and all of it dependent claims are allowable.

Claims 2 through 12 are allowable based on their dependency to Claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Lei (LENS-FREE IMAGING SYSTEM AND METHOD FOR DETECTING PARTICLES IN SAMPLE DEPOSITED ON IMAGE SENSOR, 02-11-2016, US20160041094) teaches A lens-free imaging system for detecting particles in a sample deposited on image sensor includes a fluidic chamber for holding a sample and an image sensor for imaging the sample. Hartley et al. (CYTOMETER, 04-19-2007, US20070086918A1) teaches: A real-time digital cytometer on a chip system utilizing a custom near field CMOS active pixel intelligent sensor that is flip-chip attached to a fluidic microchannel etched in a thin glass substrate. Petrich et al. (DEVICE FOR DETECTING AN ANALYTE IN A BODILY FLUID, 05-28-2015, KR20150058562A) teaches: a device for detecting at least one analyte in a body fluid by at least one test element and preferably by at least one lance having a capillary. Suk et al. (METHOD AND APPARATUS FOR MEASURING VELOCITY PROFILE BY COLLECTIVE IMAGING OF MICROFLUIDIC TRACER PARTICLE AND COMPUTER-READABLE RECORDING MEDIUM RECORDED WITH PROGRAM PERFORMING THE METHOD, 05-30-2014, KR20140065589A) teaches: a device and a method for promptly and accurately calculating the speed distribution of a fluid by collectively processing image data obtained by photographing the flow within a microfluidic channel having distracted fluorescent tracer particles of thin concentration and a computer readable medium for recording medium for recording a program to perform the method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863